Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.530 Page 1 of 33




  1 THOMAS F. LANDERS [SBN 207335]
    tlanders@swsslaw.com
  2 LEAH S. STRICKLAND [SBN 265724]
    lstrickland@swsslaw.com
  3 MEI-YING M. IMANAKA [SBN 280472]
    mimanaka@swsslaw.com
  4 SOLOMON WARD SEIDENWURM & SMITH, LLP
    401 B Street, Suite 1200
  5 San Diego, California 92101
    (t) 619.231.0303
  6 (f) 619.231.4755
  7 Attorneys for Defendant MIDLAND
    CREDIT MANAGEMENT, INC.
  8
  9                                UNITED STATES DISTRICT COURT
 10                             SOUTHERN DISTRICT OF CALIFORNIA
 11
 12 SKY D. SHADOW, an Individual on                   Case No. 3:17-CV-02277-L-DD
    behalf of herself and all others similarly
 13 situated,                                         DECLARATION OF JARED
                                                      MCCLURE IN SUPPORT OF
 14                       Plaintiff,                  SUMMARY JUDGMENT
 15             v.                                    Date:    July 8, 2019
                                                      Time:    10:30 a.m.
 16 MIDLAND CREDIT
    MANAGEMENT, INC.,                                 [No Hearing Pursuant to Local Rules]
 17
            Defendant.                                Judge: Hon. M. James Lorenz
 18                                                   Mag. Judge: Hon. Mitchell D. Dembin
 19            I, Jared McClure, declare:
 20            1.        I am the Director of Marketing at Midland Credit Management, Inc.
 21 (“Midland Credit” or “Defendant”), the defendant in this matter. I have personal
 22 knowledge of the facts set forth herein, except as to those stated on information and
 23 belief and, as to those, I am informed and believe them to be true. If called as a
 24 witness, I could and would competently testify to the matters stated herein. I make
 25 this declaration in support of Defendant’s Motion for Summary Judgment (the
 26 “Motion”). The matters set forth in this declaration are true and correct based on my
 27 own personal knowledge or my review of business records relevant to the matters
 28 stated herein, except for those matters which I state on information and belief, and
      P:01288053-3:87025.223
                                                     1                         3:17-CV-02277-L-DD
                                       DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.531 Page 2 of 33




  1 as to those matters, I am informed and believe them to be true.
  2            2.        I have been the Director of Marketing at Midland Credit for
  3 approximately seven and a half years. My team and I are responsible for all written
  4 communications sent by Midland Credit to consumers, including the design and the
  5 quality assurance of written communications, and ensuring that they are produced in
  6 accordance to our designs.
  7            3.        In my role as Director of Marketing, I am familiar with Midland
  8 Credit’s policies and procedures, including Midland Credit’s policies and
  9 procedures as they relate to accounts that Midland Credit services. I am also familiar
 10 with Midland Credit’s record keeping systems and practices.
 11 Shadow’s Chase Account
 12            4.        Non-party Midland Funding, LLC (“Midland Funding”) is a buyer of
 13 distressed asset portfolios that contracts with its corporate affiliate and the defendant
 14 in this matter, Midland Credit, to service the debts Midland Funding owns. Midland
 15 Funding designates and authorizes Midland Credit to maintain possession, custody
 16 and control over the documents related to the accounts owned by Midland Funding.
 17            5.        I personally reviewed Midland Credit’s records relating to an account
 18 in the name of Sky Shadow (“Shadow”). On or around October 12, 2011, Midland
 19 Funding purchased a portfolio of debt from Chase Bank USA, N.A. (“Chase”), and
 20 that portfolio included Shadow’s account. Midland Funding remains the owner of
 21 this account. A true and correct copy (with sensitive information redacted) of the
 22 Bill of Sale memorializing this transfer is attached to my declaration as Exhibit 1.
 23 The specific accounts that Chase transferred to Midland Funding were memorialized
 24 in a data file that the Bill of Sale refers to as the “Final Data File.”
 25            6.        The Final Data File transferred pursuant to the sale provided account
 26 specific information for each account that was transferred. Midland Credit has the
 27 capacity to take information it receives regarding each individual debtor whose
 28 account is transferred and produce that exact information in a format that is easily
      P:01288053-3:87025.223
                                                     -2-                          3:17-CV-02277-L-DD
                                       DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.532 Page 3 of 33




  1 readable and specific to an individual account, and its practice is to do so for each
  2 account upon its acquisition of a portfolio. Midland Credit followed this procedure
  3 for the accounts it received from Chase. Shadow’s account was one of the accounts
  4 transferred in the October 12, 2011 purchase. A true and correct copy of the data file
  5 printout for Shadow’s account is attached as Exhibit 2, with redactions added to
  6 protect Shadow’s privacy interests and pursuant to this Court’s rules regarding
  7 electronic filings.
  8            7.        In Exhibit 2, a number of fields are set out on the left column, and the
  9 data that populates that field for the specific account is set out on the right column.
 10 Exhibit 2 reflects that Midland Funding purchased an account in the name of Sky
 11 Shadow, account number ending 5243 (the “Chase Account”). Midland Funding
 12 assigned the Chase Account to Midland Credit for servicing.
 13            8.        The fields “Last Payment Date” and “LPmt Amt” in Exhibit 2 reflect
 14 that according to Chase’s records, Shadow’s last payment on the Chase Account
 15 was made on January 6, 2011, in the amount of $35. The credit card statements
 16 Midland Credit received from Chase, which Midland Credit incorporated into its
 17 own records, confirm this information. A true and correct copy (except with
 18 personal information redacted) of the Chase billing statement showing Shadow’s
 19 last payment on the Chase Account is attached as Exhibit 3. No later payments on
 20 the Chase Account, either to Chase or to Midland Credit, are reflected in Midland
 21 Credit’s records.
 22            9.        It is undisputed for purposes of this action that the statute of limitations
 23 to sue to collect on the Chase Account expired before November 30, 2016.
 24            10.       While the statute of limitations for suing on the debt had expired,
 25 consumers can be motivated by many things when deciding to pay off a defaulted
 26 debt. Some may continue to feel a moral obligation to pay back money they’ve
 27 borrowed. Some may be motivated by other things, like wanting truthfully to answer
 28 on a background check that they’ve made a good faith effort to repay the debt. And,
      P:01288053-3:87025.223
                                                       -3-                           3:17-CV-02277-L-DD
                                        DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.533 Page 4 of 33




  1 some consumers are simply looking to clean up their credit report.
  2            11.       Midland Credit sent Shadow a letter on or around November 30, 2016
  3 (the “Letter”), similar to Exhibit A to Shadow’s First Amended Complaint.
  4 However, Exhibit A to Plaintiff’s First Amended Complaint appears distorted,
  5 possibly due to the copying process used. It also visibly cuts off a portion of the
  6 letter at the bottom. A true and correct copy (with redactions) of the Letter is
  7 attached as Exhibit 4 to this declaration. The Letter is sized to be printed on paper
  8 that is 8.5 inches wide by 15 inches long. It sets out three potential options for
  9 paying the debt.
 10            12.       Approximately the top 21% of the letter reflected in Exhibit 4 consists
 11 of Midland Credit’s and the recipient’s address information. The remainder of the
 12 letter consists of the body of the message; a space for statutory disclosures required
 13 in various jurisdictions; Midland Credit’s contact information; and a payment
 14 coupon at the bottom. Other disclosures required by various laws appear on the back
 15 of the letter.
 16            13.       Midland Credit included the following disclosure on the front page of
 17 the Letter, in the space reserved for disclosures required by various jurisdictions:
 18 “The law limits how long you can be sued on a debt. Because of the age of your
 19 debt, we will not sue you for it. If you do not pay the debt, we may continue to
 20 report it to the credit reporting agencies as unpaid.” This disclosure is sized in the
 21 same font as the majority of the letter. Other disclosures that appear on the reverse
 22 of the Letter also appear in this font size.
 23            14.       Midland Credit has not filed or threatened to file a lawsuit with respect
 24 to the Chase Account.
 25            15.       To take advantage of any of the offers in the Letter, as the Letter itself
 26 states, Shadow could have simply called Midland Credit or gone online. Midland
 27 Credit keeps account notes as a part of its regular business practices in order to
 28 record events that occur on an account, including any interactions with the
      P:01288053-3:87025.223
                                                       -4-                           3:17-CV-02277-L-DD
                                        DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.534 Page 5 of 33




  1 consumer. Had Shadow responded to the Letter in any way, as a matter of Midland
  2 Credit’s regular business practices a record of that response would have been added
  3 to the account notes for Shadow’s Chase Account. If Shadow had called Midland
  4 Credit, as part of Midland Credit’s regular course of business the person who
  5 received the phone call would have recorded the substance of the conversation in the
  6 account notes as that conversation occurred. Had Shadow logged into the website,
  7 the system itself would have added to the account notes information reflecting any
  8 action Shadow took the account, as soon as she took that action. Had she sent in any
  9 mail, that information would have also been logged into the account notes by the
 10 person receiving the letter, upon its receipt and processing. There is no record in the
 11 account notes on Shadow’s Chase Account that she made response at all to the
 12 Letter.
 13            16.       Thus, according to Midland Credit’s records, Shadow did not respond
 14 to the Letter in any way. She has never made any payments to Midland Credit on the
 15 Chase Account.
 16 Midland Credit’s Relevant Policies
 17            17.       Since before Midland Credit sent the Letter through the present day,
 18 Midland Credit and Midland Funding’s written policy is if the internal estimated
 19 date for the statute of limitations has passed on an account like Shadow’s Chase
 20 Account, Midland Funding will not sue to collect the debt. Midland Credit and
 21 Midland Funding follow this policy. This policy has been in effect since before
 22 Midland Credit sent the Letter; it remains in effect; and it will remain in effect for
 23 the foreseeable future. A true and correct copy of the applicable Global Operations
 24 Statute of Limitations Policy, with other sensitive and irrelevant information
 25 redacted, is attached as Exhibit 5. It provides that “Encore does not engage in any
 26 legal collection activities on out-of-statute accounts.” Midland Credit estimates the
 27 end date of the statute of limitations on the accounts Midland Credit services based
 28 on the last payment date and a number of other factors. This date is the “Estimated
      P:01288053-3:87025.223
                                                     -5-                         3:17-CV-02277-L-DD
                                       DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.535 Page 6 of 33




  1 SOL Expiration Date.” The resulting date is a conservative estimate; the statute of
  2 limitations may not have actually expired, based on applicable law and other factual
  3 variables.
  4            18.       In keeping with its conservative approach, Midland Credit’s and
  5 Midland Funding’s written Operations Statute of Limitations Policy provided at the
  6 time, and still provides, in relevant part: “If a payment is received after the
  7 Estimated SOL Expiration Date, the SOL Start Date and Estimated SOL Expiration
  8 Date are not reset, even if allowed by state law.” See Exhibit 5, at section 3.1(3)(b).
  9 Midland Credit and Midland Funding follow this policy. This policy has been in
 10 effect since at least 2013, before Midland Credit sent the Letter; it remains in effect;
 11 and it will remain in effect for the foreseeable future.
 12            19.       Likewise, the Global Operations MCM Statute of Limitations
 13 Procedures, as effective on Dec. 7, 2015, reads: “If a payment is received after the
 14 expiration of the legal statute, that payment is never used in the SOL calculation,
 15 even if allowed by law.” In another place in that document, it again states: “If a
 16 payment is received after the Estimated SOL Expiration Date, that payment is never
 17 used in the SOL calculation, even if allowed by law.” A true and correct copy of
 18 those pages from the MCM Statute of Limitations Procedures, redacted to omit
 19 irrelevant information, is attached as Exhibit 6. Midland Credit and Midland
 20 Funding also follow this procedure. This procedure has also been in effect since
 21 before Midland Credit sent the Letter; it remains in effect; and it will remain in
 22 effect for the foreseeable future.
 23            20.       Moreover, on September 9, 2015, the Consumer Financial Protection
 24 Bureau issued a Consent Order (“Consent Order”) in the matter of Encore Capital
 25 Group, Inc. Midland Funding, LLC, Midland Credit Management, Inc. and Asset
 26 Acceptance Capital Corp., Administrative Proceeding File No. 2015-CFPB-0022
 27 (Sept. 9, 2015). A true and correct copy of the Consent Order was filed in this case
 28 on January 16, 2018, and can be found at Docket # 6-3. The Consent Order applies
      P:01288053-3:87025.223
                                                     -6-                        3:17-CV-02277-L-DD
                                       DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.536 Page 7 of 33




  1 to Midland Credit and Midland Funding.
  2            21.       The Consent Order provides that Encore and its affiliates, including
  3 Midland Credit, must “clearly and prominently” disclose the following language in
  4 correspondence concerning a time-barred debt: “The law limits how long you can be
  5 sued on a debt. Because of the age of your debt, we will not sue you for it.” Consent
  6 Order ¶ 133(b)(ii). “Clearly and prominently” means, “as to written information,
  7 written in a type size and location sufficient for an ordinary Consumer to read and
  8 comprehend it, and disclosed in a matter that would be easily recognizable and
  9 understandable in language and syntax to an ordinary Consumer. If the information
 10 is contained in a multi-page print document, the disclosure appears on the first
 11 page….” Consent Order ¶ 6.
 12            22.       The disclosure in the Letter was designed to comply with this
 13 requirement, by appearing on the first page of the Letter and in the same font as the
 14 majority of the letter, at the top of the section reserved for first-page statutory
 15 disclosures.
 16            23.       Midland Credit considers all guidance in attempting to provide all
 17 meaningful disclosures to consumers in compliance with applicable law. Thus, it
 18 also took into account the Consent Decree entered between the FTC and Asset
 19 Acceptance, LLC on January 31, 2012 (the “FTC Consent Decree”), in United
 20 States of America v. Asset Acceptance, LLC, Case No. 8:12-cv-00182-JDW-EAJ
 21 (M.D. Fla.). A true and correct copy of the FTC Consent Decree was also filed in
 22 this matter and appears at Docket # 6-4. In the FTC Consent Decree, the FTC
 23 provided further disclosure language when a debt is beyond the statute of
 24 limitations, but not past the debt for obsolescence under the Fair Credit Reporting
 25 Act: “The law limits how long you can be sued on a debt. Because of the age of
 26 your debt, we will not sue you for it. If you do not pay the debt, we [Asset
 27 Acceptance, LLC], may [continue to] report it to the credit reporting agencies [as
 28 unpaid].” FTC Consent Decree, p. 13 of 28. Midland Credit does credit report when
      P:01288053-3:87025.223
                                                     -7-                          3:17-CV-02277-L-DD
                                        DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.537 Page 8 of 33




    1    eligible, so it added this phrasing to the CFPB disclosure.
    2                 24.          From the time Midland Credit sent the Letter until the present day,
    3    Midland Credit and Midland Funding have also had a written policy in place of not
    4    selling, transferring, or conveying debts owned by Midland Funding to third parties
    3 Midland Credit and Midland Funding follow this policy as well.                   A true and correct
    6 copy of the relevant portion of the applicable policy is attached hereto as               Exhibit 7.
    7 This procedure has also been in effect since before Midland Credit sent the Letter;                   it
    I    remains in effect; and it will remain in effect for the foreseeable future. The CFPB
    9    Consent Order likewise prohibits Encore and its affiliates (like Midland Funding)

   10    from reselling debt in most instances to anyone other than the entity that initially
   11    sold the debt, or to another Encore affiliate subject to the CFPB Consent Order.                ,See

   t2   Consent Order T 130.

   13                I   declare under penalty of perjury under the laws of the Llnited States of

   l4   America that the foregoing is true and correct.
   15                Executed June         5   , 2019, at San Diego, California.
  t6
  t7
  18
                                                                {_2"r,<t
                                                                Jaredn4cCiút,r-'*
  19

  20
  2l
  ,,)

  23
  24
  25
  26
  27
  28

        I' :0 1288053 -3 :87 025.223
                                                               -8-                          3:17-CY-02277-L-DD
                                                 DECLARATION OF JARED MCCLURE
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.538 Page 9 of 33




                      EXHIBIT 1




                               Exhibit 1, Page 9
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.539 Page 10 of 33




                                                                                             CHASEO

      BILL OF SALE

      Closing Date: I 0/12/2011

      Chase Bank USA, N.A. ("Seller"), for value received and pursuant to the terms and conditions of Credit Card
      Account Purchase Agreement dated 09/01/2011 between Chase Bank USA, N.A. and Midland Funding,
      LLC("Purchaser"), its successors and assigns ("Credit Carel Account Purchase Agreement"), hereby assigns
      effective as of the File Creation Date of 10/06/2011 all rights, title and interest of Seller in and to those
      certain receivables, judgments or evidences of debt described in the Final Data File, entitled (Account's
      Primary File Name) attached hereto and made part hereof for all purposes.




      Amounts due to Seller by Purchaser in hereunder shall be paid U.S. Dollars by a wire transfer to be received
      by Seller on (the "Closing Date") 10/12/2011 by 2:00 p.m. Seller's time, as follows:




      This Bill of Sale is executed without recourse except as stated in the Credit Card Account Purchase
      Agreement to which this is an Exhibit. No other representation of or warrnnty of title or enforceability is
      expressed or implied.

      With respect to account infmmation for the Accounts listed in the Final Data File, Seller represents and
      warrants to Purchaser that (i) the Account information is complete and accurate; (ii) the Account
      information constitutes Seller's own business records and accurately reflects in all material respects the
      information in Seller's database; (iii) the Account information was kept in the regular course of business;
      (iv) the Account information was made at or near the time by, or from information transmitted by, a person
      with knowledge of the data entered into and maintained in the Seller's database; and (v) it is the regular
      practice of Seller's business to maintain and compile such data.


                                                                               .
      Chase Bank USA,

      By:                                                   8:;•111"--un_d. .·.__..__.._______
            Ericka Long                                               l,i \   ~1'   loo~j

      Date: I 0/06/2011                                     Date:   lOJ,_12.(_,__1_\_,____ _ __
      Title: Team Manager



                                                                       Approved by legal




                                                Exhibit 1, Page 10                                       MCM-SHADOW 000027
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.540 Page 11 of 33




                       EXHIBIT 2




                               Exhibit 2, Page 11
        Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.541 Page 12 of 33
Field                                              Field Data


last Name                                          SHADOW
First Name                                         SKY D
Account Number                                                    5243
Sale Amount                                        1481.63
Contract Date                                      20061102
Address 1
City                                               LITTLEROCK
State                                              CA
Zip Code                                           935433104
Home Phone                                                 1534
SSN                                                *****7799
Charge Off Date                                    20110930
last Payment Date                                  20110106
lPmtAmt                                            35
COBal                                              1481.63




Data printed by Midland Credit Management, Inc. from electronic records provided by CHASE BANK USA, N.A pursuant to
the Bill of Sale/ Assignment of Accounts dated 10/12/2011 in connection with the sale of accounts from CHASE BANK USA,
N.A to Midland Funding llC.


                                                Exhibit 2, Page 12                            MGM-SHADOW 000040
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.542 Page 13 of 33




                       EXHIBIT 3




                               Exhibit 3, Page 13
                   Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.543 Page 14 of 33
Payment Due Date                       New Balance                     Past Due Amount                      Minimum Payment

                                                                                 $0.00                                 $32.00

Account number:                                                      5243
                                                                                   Make your check payable to:


  $~I--~                                                                           Chase Card Services.
                                                                                   Please write amount enclosed.
                                                                                   New address or e-mail? Print en back,




                                                 52430000320000111797000000000000001
                      21196 BEX 9 03611 D
                      SKYDSHADOW
                                                                                                                             I,ll11ll 11,I I, 11l, l11 ,lII I, I11I II 11111, II ,I 11l11,ll, I, ,I I, ul I
                      Li IItthbbk 6i 63543-3104                                                                                                                  CARDMEMBER SERVICE
                                                                                                                                                                 PO BOX 94014
                                                                                                                                                                 PALATINE IL 60094-4014

                      II, 111t1II111,1, ,I ul II II III llut1llll, 111 I11l II II, I,111, II II I




               CHASEO                                                                 Q         Manage your account onllne:                               Additional contact lnformallon
                                                                                                www.chase.com/creditcerds                              conveni ently located on reverse side



  !ACCOUNT SUMMARY                                                                                            !PAYMENT INFORMATION
                 Account Number:                                                 5243                          New Balance                                                                                         $1 ,117.97
                                                                                                               Payment Due Date                                                                                      03/02/11
  Previous Balance                                                                    $1,046.69
                                                                                                               Minimum Payment Due                                                                                       $32.00
  Payment, Credits                                                                        -$35.00
  Purchases                                                                               +$84.67              Late Payment Warning: lfwe do not receive your minimum
  Interest Charged                                                                        +$21.61              payment by the date listed above, you may have to pay a late fee of
                                                                                                               up to $35.00 and your APR's will be subject to increase to a
  New Balance                                                                         $1 ,117.97               maximum Penalty APR of 29.99%.

  Opening/Closing Date                                                01 /06/11 - 02/05/11                     Minimum Payment Warning : If you make only the minimum
                                                                                                               payment each period, you will pay more in interest and it will take
  Total Credit Line                                                                          $1 ,100           you longer to pay off your balance. For example:
  Available Credit                                                                                 $0
  Cash Access Line                                                                             $220              If you make no                     You will pay off the                    And you will end up
                                                                                                               additional charges                   balance shown on                        paying an estimated
  Available for Cash                                                                               $0
                                                                                                               using this card and                   this statement in                           total oL
                                                                                                                each month you                            about ..
                                                                                                                      pay ...

                                                                                                                Only the minimum                             15 years                                  $3,024
                                                                                                                       payment

                                                                                                                            $44                               3 years                                  $1 ,584
                                                                                                                                                                                              (Savings=$1.440)

                                                                                                             If you wou!d like information about credit counseling services, call
                                                                                                             1-866-797-2885.


  Important Message: You Are Over!imit!
  Your statement balance exceeds your credit line. You should make a payment that includes the overtimil amount to bring the
  balance under your credit line.


  IFLEXIBLE REWARDS SUMMARY
  Previous Points Balance                                                                                                6,469                 Thank you for using the credit card that earns
  Points Earned on Purchases This Period                                                                                      85               rewards that can be used for travel, gift cards,
  Points Earned Through Chase Rewards Plus                                                                                      0              cash, or merchandise. Remember, you can
  New Total Points Balance                                                                                               6,554                 redeem a wide selection of $50 gift cards for
                                                                                                                                               5,000 points. Simply go chase.com/rewards
   2,005 Points to expire on statement on or after JUNE. 2014                                                                                  and use your rewards today!


  Your Chase Flexible Rewards credit card earns 1 point for every $1 you spend on purchases. Earn up to an additional 10 points
  while shopping online through www.chase.com/rewardsplus. Add authorized users, and sign up to have your monthly bills charged
  to your card, too. Why not get rewards for all those purchases too? It's that simple. Simply go chase.com/rewards to choose your
  reward today! Redeem your points anytime, or just check out new offers at www.chase.com/rewards.



  !ACCOUNT ACTIVITY
    Date of
  Transaction                                                                 Merchant Name or Transaciion Description                                                                                            $Amount
  i'Yt?.:c"'ffw.'\~l~~t€~··:iJ;%?'1~~t~''}'~ ~~i~'~Ml.''H i,0'Jl.f,'",pY~}m'':,/i#:'~".~~ ~ ~ ~):Y , ~ ~ ~ ~ ~ - ~~·:"l~''}'~ ~i~?.,.:"iMl.'<r,.~ ~f·~?1@ '·:(~k~}'•~>\~                                    '·:(~r.~P{f ,~.,.?.'~.J~i£f~.:
  ~}~~f~i~'f~~~kit~~--fi~~~~~miMJffiA,Jf.i~;» ,JW,~~~ifj}jj.~fi~~~~f~f~~~i
  01/06                            Payment- Thank You                                                                                                                                                                      -35.00
   i~~l~}~?~~ff'~~;~~~rt~;~~i~tli}~~~~~~1~~~~~~;q~~~~}~?~J~l~;~~~~1~}~~f$~~~1~ ,.~~1*!~~~1~~~~r~a~;
  'if~'if!l!i&iJiiif&itiiiftil~if&'i};Pf!fa'ilJWf&'iJtJWJ;;'§i(:j1JiiiJt3iff;;'>)i{:jJf!,'>)7ftfi;i7lafi,~i/lM'11ifM.ffilfh~&iJiiif&iJY:t:f&iJ71~if&'iJY#fa'iii{:j1JiiiltJWki'iir~ ftfi,'>)7lifii'>)iflif!,'>)7ftfi;~;l«~i-,itl«lJ~~
    01/20                          METUFE AUTO&HOME PREM 800-422-4272 NY                                                                                                                                                   48.60
  01124                            WAL-MART #2950 PALMDALE CA                                                                                                                                                                  3.98
  01/27                            WAL-MART #2950 PALMDALE CA                                                                                                                                                                32.09




                                                         TOTAL INTEREST FOR THIS PERIOD                                                                                                                                   $21.61




  0000001        FIS33338 0 9                                       000     Y     9     05     11102/05                     Page 1 oi2                         05686        MA MA 21196               035100000000021 ! 000·t
X ooso
                                                                                                                       Exhibit 3, Page 14                                                                                           MCM-SHADOW 000077
        Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.544 Page 15 of 33


     Address Change Request

     Please provide information below only if the address infonnation on front is incorrect.

     Street Address:                                                                                                                                                                           -,
     City:

     State:                                                 Zip: - - - - -

     Home Phone:                                                                                Work Phone:

     E-mail Address:

                   To service and manage any of your account(s), we, our representatives, JPMorgan Chase
                   representatives. and/or affiliates. may contact you at any telephone number you provide to us. Please
                   refer to your Cardmember Agreement for additional details about the use of your personal information
                   and/or visit our website shown below to provide us with additional contact information.

    L
    !To contact us regarding your account:
=                By Telephone:
                In U.S.     1-800-945-2000                            ?
                Espa~oi     1-888-446-3308
                TDD         1-800-955-8060
                                                                    Send Inquiries to :       Mail Payments to;                                         Visit Our Website:
                Pay by phone1-800-436-7958                          P.O. Box 15298            P.O. Box 94014                                            www chase com/craditcards
                Outside U.S. call collect                           Wilmington, DE 19850-5298 Palatine, ll 60094-4014
                                     1-302-694-8200




       1n101maflon About Your Account                                                                     ad·-r.mces, promotioool balances 01 overdraft ad·Jances;. rnase ciku:-Jtrons may
                                                                                                          combine diffem 11 calego1ies with the same periodic rates.. Variable rates w!HWP/
       Credning ol Payntents: You ,nay m•kHayr;Mnts Ir; a~y ~f the o~:lons Usted boll)W.                  w~h the mar~et based on ttt Prime f\ate ior such inoo< c!e$cribed Ir. vo~r Account
       The imou11t of your payrrumt shou!<J !>$ at!fas! yOllf rrd11ir111,m paymelll due, payable          Aoreeme<l!}. There Is aminio,um loter~,i charge ol $1 .50 (otsuch am~unt dewlbed
       in U.S. dollars and drawn or pa~'\lb~ furoul)!h a U.S. f.rand~l ,nstinrthln or 1he U.S.            in your Account il.g~ment) in any b!lling <\'cl< in which '/40 ow,; ao, perl-Odit
       brar¢h of a toreign fl11a11clal lnstl !Sfloo.                                                      interest cllarg&s. and a trarist>clion loo for t>ach talane~ traosler, cast. advance. or
      You may make paymeoh by reguUu ttS. mal Seoo ycur payment lo the Payments                           check transac1ion, in the amounts s!ated in }'-OU! Aecoul\1 Agreement, as ~ may be
      address shown on t11ls statement. V~ur payments bv mait must comply w~h the                         amended. There Is a foreign transac!ion lee of 3% ol the U.S. ooliar amot,n! of any
      instnictions <"n ihis state/r')'gnt CC! M t s,nd tash. Write yet1r Aocoum number t>n                foreign transaction jor st!cl! amount desc1ib•d in )'\'!Ur Al>;;()\lr.t Agisem~n1).
      1i·our che<:k ot money ord~"'. Pa-,1merit5 must tie acoomp.an~d b:i ~ha payment ci,Uf)<ln           How to Awld Paying Intern! on Purctta~s: W$ t,,ig:io asse!lllin, ~ iO<i!e intirast
      in tre envelope provided Vlitb our address 'mtble thro~h Ute envelope winduw: the                   charges on a lmnsacllon, fet, or irdernsl charge lwm !tl(l ooltll ls~(l(feif to your daily
      onvelope cannot contain mare ·tr:an one ~3\ll:1&m o, c~upon: ,ind thilre c,n be no                  ba!3nce until your Account is paid in !u!!, as d~sc,ibed In Y(!Ur Accaurrt >.grumeot
      stapl!s. paper clips. :!.P' or e<irresoo:\d>,nce lnc;U(J;;.j wtth your paym&m. If \f!'.)Ur          Yom due date wlll be a minimum ol 21 ffi!YS fo!!ow!ng th• close ol each Mling cycle.
      paymenl is m aocorc!once with ow payme!lf lmrlructio~s and is mude araik1bfe to us                  Yoo Gin a\!oid periodic 1nie1esl <:lmrqes on new purchases when they {ffe fitsi hil~d
      on any day b~ 5:00 p.m. !ocalllme at our Paym,i,;la a&Jress ontllisstatement, we w!II               to a s,atemenl as described belo'I/, btrt this doos ,M!           a~orr
                                                                                                                                                                                lo balance trensfere.
      credit the payment to your Acoo11nl as 0: fflal day, If your ,:eyment Is in accord3nce              e3Sh a<Jvanees or ovecdrafl ed..-t1nces. H y<;u r!iOeive a Ctfff6f?t mf.intMy statem~nt 1hat
      with o~r Nymant instructions. bll! ,s madll aw.lk.b:e to ,is mar 5:00 p.m. local limo               includes new pu,croses and make apaymenttila1werecei"-! by ttredate and time the
      at !he Payments address on lhis SMemer.t, m wm crecit ~ to your Account as of                       Minimum Pay men! is due for that slat,m¢l'lt. v,t "Jal Mt c:l,arg8 ~•riO<lie imerest oo
      the next calendar day.                                                                              any POrtion of those new purollases that we allixate such 9a,ment to, $~ long as 1)
       You may ma¥..e payments ele..ctronica!~l through c,uf website sh::rwn .on this statement.          your current statement also sto:>ws that we receive:! p;~mem mtoe ending balance
       II we reoei\fe yom comp~eted sequat cm our website bys p.m. Eastern Time, wewitl                   for yN11 previo,1s Month's stitement by tM ifat• antf timt its r111n;mum P>ymMt was
       credit your payment as of tt:at oaf lf we re.:eive ,~ur res1uesi after 5 ~.m, Eastern              due OR 2) thit th$ • ndlag b,bn~ !o, IJ'l<lf pr•',1¢«t m<>nth's $1',1¥.<1$111 wa~ uto. If
       TlmE, wewill cra<Jit yow P<lY""m ~s <4 in• M>ct ea!-&11da< <Jay. it you specify a f1Jture          you tiav, a bilanc, olll•r 1llo11 a purc!lase ~.tar@ and il,;,i 1>$1•ric• carnos a hig~er
       date in your lllQUesl w, will mldlt your pay,~nt as of !hat oay.                                   periodk interest rate1 :,r-ot1 may not be able ta avoid periocfi: frrteest charyc:s on oe-11
                                                                                                          purchases ij you do not pay your balance !n 1ull ea;;ll ni,;,r.th, im:ause we generally
       For an otrer payments or for acr1 paymeni iype abow fcrwilich ) 'UU o, not fo3~,w our              alloca1t p:iyments tarsi to the b:ihnce with the highes! peiiamc intel'$t rate.
       payment mstmclioos. cred&finf; of your payments rr~w be de!ay~ for up to 5 days.
                                                                                                          Whal To Do ii You Think You Find AMistake On Your Slatemenl
       Acwunl lnlonna!ion Repcrted to trartil Bureau$: Wo rr.ay report information aoout
      your A00-0unt to or!l(Jlt bureaus. ult P')yr~r!'.s, misseo P3Yll'.er.!S or otti&r defaults          Ii you think there i$ a:ri errQr    cm your ffltemeill, write to us 011 a :;~parate s11eet
       on yo<ir Account may oo rel~oi"1 in ~ut crwtt 11>rort. If you lhlolrn• bava r"l)orted              al Customer Servh:e. P.O. Box 15299 \fl'im!n!Jli>n, OE 19BSfl-S299. Ycu may a,so
       imu>;,urate intormatiori to iii red.it bu~u. you fli.lY ~yriteto us at the lfl<luirie,iidclre,s    oom3ct us on th-d web at chaM.ooin.
       shown on this sta1ement.                                                                           In your te1ter, give us the following information:
      To SerYice and Manago Aoyof Your Accounl(s): W,, <>iir repr,sentalives, JPMori;i,n                          • Account lnlotinallon: Your name and A="'1• numoor.
      Chase repreS>!nt,ti,es. andlor affiliates, may tt;ntact y;iu at arr1 ;el~ph011• number
      you provide to us. Please refer to ~'llllfQlrd1n.-m00< Agroon~nt ior ad<.lttional da!ails                   • O<illar aioo<111t: Tile ciollar a1oount of !lie susvoctell error.
      about the use of your persor\a! !aformati<>n.                                                               , Oescrlplion ot Ptoblem: If you think there !!l an wor ,:,n you, oRI, descrtbe
      Notice Abou! Electronic C~eck Conl'l!l$1Ga: Wilen )'(:U llai' ~y ch6ck, you authorize                         what you belleV<! Is •:,rong and why yo• be~vt It;, a m,;t;~ij.
      us eil her to use 1nform31ion from ;,.:illi check lo :naki! a oniHime -e!ectront: fund
                                                                                                          Voll must com,ct IJ$ within OOdays afterll>e erm appeared ~n yN<r statement
      transie-1 fr<.1m your acoount or to process (fie paymeflt as a check trttfl:Saction. When
      we use ioformatiOo from y,,t" chect to rn,;;e an ele,,ironlc h>no tlansfer, lundt ma1               Voll must oottty us ol arr1 potential erro1S inwrttir1g¢ronth~ web atc!>ase.rom. You
      be withdrawn from your 1ccot1m as'""" as tile sam. ,ta, wt rec~,eyour payment.                      may coll us,    b,n
                                                                                                                         ~you do we are r,ot r•q•ired to inv•sl~t< any POle!l1ial mws aod
      aoa you will    "°' receive your oh#,:,: !nak 11cm )~•;, !ir;ar,;;ia! imtaution. caa the
      CuS10mer Service numll,r on !his Sl~tei:ie~ tf yoi, WJv• q~esuons about ele.:trootc
                                                                                                          you may nave to pay tile amourrt in ijUesiion.

      ch.c~coll,ctl!>fl or oo not want )><)ur f}ayme,r., collec!ad eieotronlcally                         While we in,~sligate whe,het or nol llierf has twi ~rl emJL Use !6flowing are true:

       Condltlonat Payments: Any payment <C'MC~ ,er c,ther :orm of !)3yment that you send                         • We C'.lnnot try to collect tile alll()<mt in quemk,n, 01 reNrt ycu asdelln<wer.t on
       us tor ~ss lhan !he ltnl bal$.nce m,e, thal is markoo "pai(l ir. !ul!" or contains a similar                 that a1noun1.
       notation. or thai you o~herwi'Se tender in tuU sat$fatticm of a disputed amount,                           • Tile cflarg, in question may rsma11, oo your stltemsm, a,w w~ may corrtlnut
       mu,;t be sent to Card Sor'ilcos, ?.O. Sox 150-W, Wltmi11gton, Ill' 1$850·5049. We                            to cliarg, you ioler~ on Ihm atll()IJ11t Su!. ij •11• d418rmill<' tlm w• mad• •
       r.;wv• all our righls rtQarding tt-esq peym~r,ts (a.g,, tf t! is d.t.nllinoo Uw• is 1h)                      mistake. you will not have to pay the amw~t m question ur ar,y iffieresi or
       \'alid dispute or if a~ '3'tich check ts teeeWerl st any cth~ adeiress. we may ai:>i.:ei>t                   o!her t.es r,lated to tl'lat amount.
       the   c~ec~and you Will sim awe a«)' wnalninQb•lanco}. We may r,tuse to a~pl
       any such 1>3yment by f~umin9 It to you, not cashing. <t ~r cfestroyi09 it. Ali other                       • WhBe you do not ha·.-t to pay tne amount inqu~fb)n, you a,HespGnsible tor
       payments that yot1 malte should be sem to the regW..ar Paymeni address shown on                              the ff;fll:tinder of yoUf ba~ance.
       this sta,-.ment.                                                                                           • Wecan apply any unp,id amouai again$! ,<llll erect! llinit
      AnnUlll Renewal Nottce: ff your Acc~ul\1 Agreement has an annual memberth!pfee                      YD1fl fllgnts II You Are Dlfflllslltll With Your C~® Cara Pltrell1lHS
      a~diorsilnilar cl>ar~elor isst1wce C/1' $'nl!abl1ity olyour acoool\1, nwhl b• billoo eac~
      yea, or ip ll)Jnlhfy or ~uarter!y iml• lln>ents. TiJislee an(llor ,~a;ge, life owed ·111>ettier     11you are dissatisfied wtih tne goods or serv.:,;s tmt y~u /!a>t purchased w;111 your
      or not :,rou use your Aocouol, arid you ~gr~ io !=-t'I/ ~m when billed. The annual                  eredHcard, and;<0u have lried in good faith lo oor<5c! tho pmbl~mw'!h ti-, metch3nt.
      fM a!lcl charge are non~efuw..}atls unteS'o you 1Y.1tlry l£ that you wish to close your             you may have the right n"t to P'JY the remaining aroount <l~ oo lhe pu:diase.
      accoum within 30 tl:ays or one bUling cy-cls (WhlChi!•1er is tess) atter we pro:;ide the
       statement on Vi'hich the ;mnual fee or charge is biired and at tt1e same time. ~IOU pay            To hS~ this right, all of1he l()flowing must b• tni~:
      your ~u1standi~ balance t~ lull, ll ~u do tr~, for a cl!arge billed lll(lre ~lien 1han                      l , Thi') ;>urctia.si 1nust hav~ btlei1 madit in your oonw state or 't'ti:thin 100 mifios
      annualt; suth a,; • montht; w'lice cllarge, you wm net owe the last bill•d char~:                               of your ~t,rrent mailing address. arrd ttie Ptirchase pft:e must :-,ave been
      MWe>l<!r, Ml,r billed cllarges ar• nM-r<fuw.la:,ie ~nd must ~e paid M pan ol paying                            m<m than SW. (t•lcte: N•lthar ol lhes• are uei:essar; ~ your purer.ase w•s
      your o~tandlng balaooe ,a foll. Yo~r paynlt!l',t of llle ar.nua: !te or charge ~oas nol                        bas«! on an adven~ement we matted to you. or f.we1Wnf.-:e compa,w that
      affect ow rights to close your Aooolm! and to limtt yo,:rng!mc make traMac1ions on                             sold you the goods or setVices.}
      your Account If your Account Is ctO<Sv.l b)' you or u,. wt w~i colltl~u• to Impose th•
      annual fee an(lfor chllr!Jf! UlltH '/OU y.q \'O"'
                                                    0t,1s1,roir.'l) ooimce in lull and terminate                  2. You musl ha,,'e used your ctedit can! tnr the pu?Cfiase. ?urchases made with
      ,'Our Account relalionshi1>.                                                                                   cash od'1anoes fr()fll on ATM or wlth a check tb!,t aooesse$ your credit cord
                                                                                                                     Account do not qualify.
       Calculation of Balanu Subjaci to lmst&sl Raia: !o lig>J"' your periodic inl•rest
       charges to, aac~ Dilling ~jl)ie ww a <&ily         ~,;x;.,
                                                              •al•(•i applies, we use 11W daify                   3. You must not y,111.lva lully i,.,i~ for th& purohas,i,
       l>alan;:e 1nelhOO (ir,c,ludirJg c1mtai irar,sadk;ns}, fo livure youf Pt;ri-odi~ interesl           Ii   an ol Ille crttru-D ;;bove are met and you are siiit di's.s.!iiiSHed with the purchase,
       charge$ for each bt!l!flC cy<)le Wl!lln a mo:niJIY p~(l()C~ rat•(s) ow!los, we ooe the             ~onlact us i11 writing al Customer Service. P.O. Box 15'299 W~m; 19ton. 0£
       a\lernge daily balance method (inch..d~ng curre.n1 trnas;t-c.fa"lfts).
                                                                      •.      for an explanation al       1985(),5299 or on ,he web it ch3sc,com.
       either method, or question-:; about a particlhr interest charge calculation on your
       stattimnl, please call us al the tcil fret cu~o.r,tr w ,1~ pM r~ number listed above.              While ,ve imestigate, the wne rule$ apply w !he dlsptrtOO ah1onnt as cttsol>Ssed
                                                                                                          abov•. After ,v. finish ou, invest~a1lon, we will i.a vou Ntr dec!slon. At tll>! r,olnt. ff
      We ca,cula1e periodic i!lterest chall)es, using 1~~ ap?,ieahle peiiodlc rates shown                 we think ,ou <YII< an amount and :;<>u do not pay we m~, ~ ort ye11 as ooflnr;<;e<tt.
       on this stat•mlllll. sepamely for e~ch /<);)1urt {e.g.. !lala"o• 1ran!.l•r chocks and
       cash advance cllecks {".:llec~ trans;,clion"), ourcha;as, i>a!ance l ranslers, cas~


                                                                                                                                                                                             MA1 111/2010



                                                                                                         Exhibit 3, Page 15                                                                                   MCM-SHADOW 000078
              Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.545 Page 16 of 33
     Statement Dale         01/06/11 - 02/05/11
     Account Number:                       5243
                                    Page 2 of 2




                                          Total fees charged in 2011                           $0.00
                                          Total interest charged in 2011                       S42.94
                                           Year-to-date totals reflect all charges minus any refunds
                                                            applied lo your account.



    !INTEREST CHARGES
     Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                        Annual                               Balance                                            Accrued
     Balance                     Percentage Rate (APR)                     Subject To               Interest                    Interest
      Type                          31 Days In Cycle                      Interest Rate             Charges                     Charges
     Purchases                         23.99%                              $1 ,060.57                   $21.61                      $0.00
     Cash Advances                     23.99%                                   $0.00                    $0.00                      $0.00
     Balance Transfer                  23.99%                                   $0.00                    $0.00                      $0.00


     Please see Information About Your Account section for the Calculation of Balance SUbject to Interest Rate, Annual Renewal Notice,
     How to Avoid Interest on Purchases, and other important information, as applicable.




X OOOIJOOl   FIS33338 D 9                 000     Y   9   05   11102/05         Page 2 of2      05686     MA MA 21 196   03510000090002119602

                                                                             Exhibit 3, Page 16                                        MCM-SHADOW 000079
    Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.546 Page 17 of 33




-
=




                                   Exhibit 3, Page 17              MCM-SHADOW 000080
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.547 Page 18 of 33




                       EXHIBIT4




                               Exhibit 4, Page 18
            Case  3:17-cv-02277-L-MDD             Document 22-2 Filed 06/06/19 PageID.548 Page 19 of 3311-30-2016
mcm           Midlond Credit 23~5 Northside Drive
                   Man:igornont, Inc. Suite 3   oo
                                      San Diego, CA 92108




                                                     P99T3699 001
                                                                        rl'~
             Sky D Shadow
                                                                        ~
             Littlerock, CA 93543-3104
              •l1l1ll1,1,11111,11,1,l1l1llhl1l11lll1l1lllll111ll••ll1l1l•l1•II




                                          Did y u
                                     forg t soW\ethi 9?
    -riti&i4ii-M,\HM#Hi-
    i===            ~ I_
                       -
                         -Y:hiJ,il:fflti,\J- . . . . . .)U;.;:;,;. . . .
                                 7466_      I                                        $1,878.90              1_40%0F~

     Original Creditor                  Chase Bank USA, N.A.                                          Current Owner              M idland Funding LLC
     Original Account                                5243

                                                             CALL US TODAY! (800} 321-3809
                                                                                 Hours of Operation
                                                              Sun-Th: Sam-9pm PT; Fri-Sat : Sam-4:30pm PT;

                             We can't change the past, but we can help with your future.

      RE: Chase Bank USA, N.A.                                                                                 KNOW YOUR OPTIONS
      Sky D Shadow, mistakes can happen to anyone. Midland Credit Management
      believes that everyone deserves a second chance. Call {800) 321-3809 or visit us                                        Option 1
      online at www.midlandcreditonline.com by 12-30-2016 to accept one of these                                               40% 0FF
      discounts.                                                                                                      Payment Due Date: 12-30-2016
      We are offering you 40% OFF your bala nce to help you eliminate your debt while
      saving money.                                                                                                           Option 2
                                                                                                                               20% OFF
      Midland Credit Management will help you put this debt burden behind you. Call us
                                                                                                                             Over 6 Months
      today to pay off your account, and regain your financial freedom!

      Sincerely,                                                                                                              Option 3
                                                                                                                  Monthly Payments As Low As:
      Tim Bolin, Division Manager                                                                                       $50 per month

      The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it. If you do not pay the debt,
      we may continue to report it to the credit reporting agencies as unpaid.




                                                        We are not obligated to renew any offers provided.
                                                                                                                        Midland Credit Management, Inc.
               {800} 321-3809                                               midlandcreditonline.com                     P.O. Box 60578
                                                                                                                        Los Angeles, CA 90060 0578

                           PLEASE SEE REVERSE SIDE FOR IMPORTANT DISCLOSURE INFORMATION
~    -----------------------------------------------------------
    MCM Account Number -   7466          Manage Your Account Online
    Current Balance                                              $1,878.90                                    midlandcredit online.com

Total Enclosed                              ($                                                   Important Payment Information
                                                                                                               Make ch ecks payable to:
                                                                                                             Midland Credit Management
                Mail Payments to:                                                                     Enter your MCM Account# on all payments
                Midland Credit Management, Inc.
                P.O. Box 60578
                                                                                                           {800) 321-3809
                Los Angeles, CA 90060-0578                                                                      se habla espanol
                                                                                                                 {888) 422-5178


                                                12 8542667466 0 0112734 123016 0 433525193
                                                                                                                                                8469 M003
                                                                                 Exhibit 4, Page 19                         MCM-SHADOW 000175
          Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.549 Page 20 of 33
                                 Important Disclosure Information:
     Please understand this is a communication from a debt collector. This is an attempt to collect a debt.
     Any information obtained will be used for that purpose.

                       To report any inaccuracies or to dispute this debt, please call (800) 321-3809
                            Calls to and/or from this company may be monitored or recorded.
                                                        Basic Information
 Original Creditor          Chase Bank USA, N.A.                 MCM Account Number                7466
 Original Account
 Number
                                                                 Charge-Off Date            09-30-2011

 Current Creditor           Midland Funding LLC                                             Midland Credit Management, Inc.
 The sole owner of this                                          Current Servicer
 debt


 Send Payments to:                     For disputes call (800) 321-3809 or write to:   Physical Payments for Colorado Residents:
                                       Attn: Consumer Support Services                 80 Garden Center
 Midland Credit Management, Inc.
                                       2365 Northside Drive                            Suite 3
 P.O. Box 60578
                                       Suite 300                                       Broomfield, CO 80020
 Los Angeles, CA 90060-0578
                                       San Diego, CA 92108                             Phone (303) 920-4763

We are required under state law to notify consumers of the following rights. This list does not contain a complete list of the
rights consumers have under state and federal law:

You are hereby notified that a negative report on your credit record may be submitted to a credit reporting agency if you fail to
meet the terms of your credit obligations.

IF YOU LIVE IN MASSACHUSETTS, THIS APPLIES TO YOU: NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or
oral request that telephone calls regarding your debt not be made to you at your place of employment. Any such oral request will
be valid for only ten (10) days unless you provide written confirmation of the request postmarked or delivered within seven (7)
days of such request. You may terminate this request by writing to MCM.

IF YOU LIVE IN MINNESOTA, THIS APPLIES TO YOU: This collection agency is licensed by the Minnesota Department of Commerce.

IF YOU LIVE IN NEW YORK CITY, THIS APPLIES TO YOU: New York City Department of Consumer Affairs License Number 1140603,
1207829, 1207820, 1227728,2022587, 2023151,2023152,2027429,2027430,2027431

IF YOU LIVE IN NORTH CAROLINA, THIS APPLIES TO YOU: North Carolina Department of Insurance Permit #101659, #4182, #4250,
and #3777, #111895, and #112039. Midland Credit Management, Inc. 2365 Northside Drive, Suite 300, San Diego, CA 92108

IF YOU LIVE IN TENNESSEE, THIS APPLIES TO YOU: This collection agency is licensed by the Collection Service Board of the
Department of Commerce and Insurance.




                                                                                                                             PRODA
                                                       Exhibit 4, Page 20                             MCM-SHADOW 000176
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.550 Page 21 of 33




                       EXHIBIT 5




                               Exhibit 5, Page 21
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.551 Page 22 of 33




                               ~._;
                         encore
                           CAPITAL GROUP




                             Global Operations
     Global
     Operations              Statute of Limitations
                             Policy
                                                               Effective Date:
                                                               May 10, 2016




                                           CONFIDENTIAL • SUBJECT TO PROTECTIVE ORDER
                                                                               DEF 046



CONFIDENTIAL                        Exhibit 5, Page 22                    MGM-SHADOW 001131
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.552 Page 23 of 33
                                                      Global Operations Statute of Limitations Policy



      1 PURPOSE
     This policy defines the principles regarding calculation and application of the estimated Statute
     of Limitations (SOL) expiration date for accounts being serviced by w holly owned operating
     subsidiaries of Encore Capital Group, Inc. that purchase or service charged-off United States·
     consumer receivables (Encore Subsidiaries).


      2   SCOPE

          •    The policy covers all practices related to the application of the Estimated SOL
               Expiration date within the Encore Subsidiaries· internal collections processes and the
               placement of accounts into the Legal Collections Channel Process.
          •    This policy covers the practices of wholly owned operating subsid iaries of Encore
               Capital Group, Inc. that purchase or service charged-off United States' consumer
               receivables (Encore Subsidiaries).


      3 POLICY

          3.1 SOL Calculation
                 1)   Application of SOL
                      a. Encore Subsidiaries apply an SOL algorithm to all accounts it owns and
                         services to create an SOL Start Date and an Estimated SOL Ex iration
                         Date.




      Internal Use Only                                                                    Page 3 of 7

                                                        CONFIDENTIAL • SUBJECT TO PROTECTIVE ORDER
                                                                                            DEF 048
CONFIDENTIAL                                 Exhibit 5, Page 23                         MCM-SHADOW 001133
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.553 Page 24 of 33
                                                    Global Operations Statute of Limitations Policy


                3) Renewal and Revival of SOL



                    b. If a payment is received after the Estimated SOL Expiration Date, the SOL
                       Start Date and Estimated SOL Expiration Date are not reset, even if allowed
                       by state law.




      Internal Use Only                                                                Page 4 of 7

                                                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                         DEF 049
CONFIDENTIAL                               Exhibit 5, Page 24                        MCM-SHADOW 001134
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.554 Page 25 of 33
                                                    Global Operations Statute of Limitations Policy




          3.3 Forwarding Accounts for Legal Collections
               1) Encore does not engage in any legal collection activities on out-of-statute
                  accounts.




               4) The Encore Subsidiaries' Estimated SOL Expiration Date is desi
                  conservative estimate of each account's statute of limitation




      Internal Use Only                                                                 Page 5 of 7

                                                      CONFIDENTIAL • SUBJECT TO PROTECTIVE ORDER
                                                                                          DEF 05 0
CONFIDENTIAL                                Exhibit 5, Page 25                        MGM-SHADOW 001135
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.555 Page 26 of 33




                       EXHIBIT 6




                               Exhibit 6, Page 26
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.556 Page 27 of 33




                                MCM Statute of
        Global
        Operations              Limitations
                                Procedures
                                                              Effective Date:
                                                             December 7, 2015




CONFIDENTIAL                        Exhibit 6, Page 27              MCM-SHADOW 001141
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.557 Page 28 of 33


                                                                MCM Statute of Limitations Procedures

      1     PURPOSE

      This document outlines the procedures for estimating and utilizing the statute of limitations
      (SOL) expiration date (Estimated SOL Expiration Date) on all accounts being serviced by
      Midland Credit Management, Inc. (MCM).




      3 PROCEDURES

          3.1 MCM SOL Calculation Methodology




       Internal Use Only                                                                  Page 3 of 17



CONFIDENTIAL                                  Exhibit 6, Page 28                         MCM-SHADOW 001144
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.558 Page 29 of 33


                                                                 MCM Statute of Limitations Procedures



                When a payment is processed for an account.

                    o     Payment will only update the Estimated SOL Expiration Date if the account
                          is within the limitations period when the payment is received and the state
                          allows for the extension of the SOL on receipt of a payment.

                    o     If a payment is received after the Estimated SOL Expiration Date, that
                          payment is never used in the SOL calculation, even if allowed by law.




            The SOL calculation begins by determining the Start Date.




                If there is no judgment on the account the SOL Start Date calculation may be
                 further informed by the Last Payment Dates (LPD) on the account.




                    o     If a payment is received after the expiration of the legal statute, that payment
                          is never used in the SOL calculation, even if allowed by law.




      Internal Use Only                                                                    Page 4 of 17



CONFIDENTIAL                                   Exhibit 6, Page 29                          MCM-SHADOW 001145
Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.559 Page 30 of 33




                       EXHIBIT 7




                               Exhibit 7, Page 30
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.560 Page 31 of 33




       Business
       Development                 Debt Resale Policy
                                                              Effective Date
                                                            November 6, 2018




CONFIDENTIAL                        Exhibit 7, Page 31               MCM-SHADOW 001032
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.561 Page 32 of 33
                                                                                     Debt Resale Policy



       1   PURPOSE
      This policy covers the company's Debt Resale practices to ensure compliance with regulatory
      requirements, industry best practices, and alignment to Encore's Consumer Bill of Rights
      (CBOR).


       2   SCOPE
      In Scope

      This policy applies to Encore Capital Group, Inc. and its affiliates, subsidiaries, parents,
      divisions, or branches, and all of their successors and assigns (collectively, Encore) that are
      directly or indirectly engaged in the purchase, transfer, or collection of U.S. Consumer
      receivables.


       3   POLICY

       3.1 Policy Objective

            Encore's policy is to treat consumers with respect and integrity, consistent with the
            principles articulated in the CBOR, and in compliance w ith consumer protection laws and
            regulations. Encore has made public commitments regarding the fair treatment of its
            consumers, and in line with those codified principals, it is Encore's business practice to
            not resell Debt.




       3.4 Exceptions
            Listed below are approved exceptions to this policy:
                 •   The resale of accounts back to the entity that initially sold the Debt to Encore or
                     to the Creditor,
                 •   To a subsidiary or affiliate of Encore that is subject to the terms of the 2015
                     CFPB Consent Order,




       Internal Use Only                                                                     Page 2 of 5


CONFIDENTIAL                                   Exhibit 7, Page 32                          MGM-SHADOW 001034
     Case 3:17-cv-02277-L-MDD Document 22-2 Filed 06/06/19 PageID.562 Page 33 of 33
                                                                                   Debt Resale Policy


               •   To any entity that is subject to the terms of the 2015 CFPB Consent Order as
                   part of an acquisition or merger with Encore, or purchase of all or substantially all
                   of Encore's assets, or,
               •   Encore's (or its affiliates) creditors or any agent of such creditors (in each case,
                   solely in its capacity as such) in settlement or satisfaction of any claims under, or
                   in connection w ith the default or remedial provisions of, any relevant loan or
                   lend ing agreement.




       Internal Use Only                                                                   Page 3 of 5


CONFIDENTIAL                                 Exhibit 7, Page 33                          MGM-SHADOW 001035
